UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-2404


In re: WILLIAM SCOTT DAVIS, JR.,

                     Petitioner.


     On Petition for Writ of Mandamus. (5:14-cr-00240-BR-1; 5:18-cv-00238-BR)


Submitted: April 4, 2019                                          Decided: April 8, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


William Scott Davis, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William Scott Davis, Jr., petitions for a writ of mandamus, alleging that the district

court has unduly delayed in ruling on his Fed. R. Civ. P. 60(b) and 60(d) motions in his

criminal case, which is now pending on appeal. He seeks an order from this court

directing the district court to act. Our review of the district court’s docket reveals no

Rule 60 motions that were pending in this matter when Davis filed his petition. Thus,

Davis has not demonstrated a clear right to mandamus relief. See In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988). To the extent Davis asserts error in his

criminal proceedings, relief is unavailable because mandamus may not be used as a

substitute for appeal. In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

      Accordingly, although we grant leave to proceed in forma pauperis, we deny the

petition for writ of mandamus. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                      PETITION DENIED




                                            2